Citation Nr: 1828365	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  09-40 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C, and to include as due to herbicide agent exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include: adjustment disorder; depression; posttraumatic stress disorder (PTSD); mood disorder due to hepatic cirrhosis; and polysubstance abuse disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had qualifying service from August 1968 to May 1969, including in-country service in the Republic of Vietnam (RVN) from January to May 1969.  The Veteran died in February 2016; the Appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In February 2013, the Board remanded for further development.  In February 2015, the Board denied the claims.  In November 2015, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR).  In March 2016, April 2017 and December 2017, the Board remanded for further development.  Such remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  Furthermore, the appellant was provided with all appropriate laws and regulations in prior Statements of the Case and Supplemental Statements of the Case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. The Veteran did not have a qualifying diagnosis of PTSD.

2.  The Veteran's acquired psychiatric disorder was unrelated to his military service, including as due to any event or occurrence during military service.

3.  The Veteran's personality disorder is not a disability for VA compensation purposes.

4.  A hepatic disorder, to include hepatic cirrhosis, hepatic cancer, and hepatitis C did not manifest during service or within one year after discharge and are not shown to be related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include adjustment disorder; depression, NOS; and PTSD are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of an in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253(1999)).  

Also, service connection shall be granted if a veteran had 90 days or more days of active service and a psychosis or an endocrinopathy manifests to a compensable degree within one year following such service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307, 3.309.  

As this appeal was certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this claim. See 70 Fed. Reg. 45,093-94  (Aug. 4, 2014).  Under such regulation, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A PTSD diagnosis must be made in accordance with the criteria of the DSM-IV. See 38 C.F.R. § 4.125(a).  

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The primary effect of the amendment of 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA-contracted psychiatrist or psychologist. 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence. If the VA determines that the Veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 

If, however, the VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran engaged in combat with the enemy, but the alleged stressor is not combat related, the Veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's statements or testimony.  See Cohen, supra.  

Background

Service treatment records document that in April 1969, the Veteran was described as "confused" as to the date but knew the year and month but did not know who the President was.  He denied being under the influence of alcohol or other drugs.  He stated that he used LSD every now and then and had used LSD in in Vietnam in the past, but he later denied this.  

On psychiatric evaluation at separation he was normal and there were no relevant complaints or history noted in an adjunct medical history questionnaire.  

Service personnel records show that the Veteran served in Vietnam as a field radio repairman from January to May 1969.  

With the personnel records is an April 1969 service record which shows that the Veteran had been in Vietnam since January 18th and was referred for poor work efficiency and "LSD" use.  He had been a chronic drug user for years.  The list of drugs used included morphine, cocaine, LSD, and marijuana.  He had taken the latter two along with "binoctol, a barbiturate, 'now and then' since arriving in country."  He had had 'flashback' phenomena from LSD which were visual experiences and mostly involving his mother and father.  Aside from all this, he had been jailed once for stealing in civilian life and had received one article 15 in the Army.  He was not currently disoriented but it had been reported that he had been at other times.  There was no evidence of psychosis or neurosis.  The diagnoses were a passive-aggressive character and drug abuse.  Because he was a chronic drug user, it was doubted that he could be rehabilitated during his military service and separation from service was recommended.  Because of his instability when experiencing LSD flashbacks, it was recommended that he have no weapons and be watched carefully.  

Additional military documents compiled in conjunction with the Veteran's discharge from service include an April 5,1969, document which states that he had been a truck driver in the logistic section since March 1969 and displayed a complete lack of desire, motivation, and effort.  On April 3rd he had appeared completely disoriented and was unable to understand people speaking to him.  The next day his disorientation continued and while being checked out admitted to a doctor that he used LSD now and then.  

Also in the personnel records are several witness statements in April 1969 attesting to the Veteran's having fired a shot into the air from his weapon while apparently under the influence of drugs and enroute to "burn" a medical clerk that had earlier rejected the Veteran's request for his medical records.  One statement noted that an attempt was made to counsel him about drug use but that he replied that he was too smart to get caught.  

An April 16, 1969, officer's statement was that the Veteran would never adjust to military life.  He was then and had been for years a drug abuser.  A record dated the next day reflects that service discharge was recommended because of the Veteran's habits and traits to character manifested by lack of motivation, desire, and [lack of] self-control, combined with his sometimes irrational and uncontrollable actions and frequent disregard for the punitive articles of the Uniform Code of Military Justice.  In addition to these habits and traits, was the fact of his self-admitted abuse of drugs, e.g., morphine, marijuana, and LSD.  It was noted that he had been carried "as excess to this unit's MTOE, as such having no specific duty MOS.  His primary MOS is 31B20, but his obvious lack of motivation and desire prompted this unit to carry him as excess from the date of his arrival."  

Ultimately, the Veteran was discharged from active service for the convenience of the government as unsuitable due to his drug use and under honorable conditions.  

On VA general medical examination in September 1990 no pertinent abnormality, including of the endocrine system, was noted.  He reported that during service he had developed both emotional and drug related problems, and had not been able to adjust to either military life, or society since service.  

An August 1990 VA psychiatric examination report reflects that the Veteran reported that he had been incarcerated, off and on, for 18 years for a variety of crimes.  He had never been hospitalized for psychiatric purposes and was not currently undergoing outpatient treatment.  He had frequently been involved in serious antisocial behavior, aggression, stealing, and "conning."  He blamed this on having been in the Army.  He had no history of hallucinations.  The diagnoses were an antisocial personality disorder and an adjustment disorder with depressed mood.  His external precipitating stress was underdetermined.  He had been in Vietnam for 4 or 5 months and was discharged for being unable to adapt to military life and had been unable to concentrate and gotten into trouble.  

A July 2003 VA outpatient treatment (VAOPT) record shows that the Veteran reported having used alcohol and drugs until 1997 but not since then.  VA treatment records, including an August 2005 record, indicate PTSD but it was noted that he had not given clear answers when asked about flashbacks.  Also in August 2005 Hepatitis C was diagnosed.  As to risk factors, he had a history of intravenous drug and intranasal cocaine use from 1971 to 1973, as well as a history of multiple sexual partners.  It was also reported that he had had air gun vaccinations and had had combat blood exposure from having "rode the medivac w/ blood exposure, helped soldiers who were shot etc."  He had also shared some tooth brushes and some razors.  In June 2007 the relevant diagnoses were depression, NOS, and rule out substance abuse induced mood disorder, as well as an antisocial personality disorder.  

At the October 2012 videoconference the service representative stated that the Veteran had told physicians that he had heard screaming voices since being in Vietnam.  In 2003 he had started complaining of nightmares, depression, and difficulty concentrating.  The Veteran testified that he had gone to Vietnam in January (1969).  Page 3.  His MOS had been a field radio mechanic.  Page 4.  This was his job in Vietnam but he had been reassigned because he started having problems.  He had not had to go out into the jungles.  He experienced incoming fire into his compound.  Page 5.  He had seen people blown up from an incoming rocket and had then started sedating himself with a drug.  He had seen people getting killed and had heard their screams.  Page 6.  He had been afraid that he would be killed.  Page 7.  He had had night sweats since being in Vietnam.  Page 8.  He was not sure when he had developed Hepatitis C but it had only recently been diagnosed, in 2006.  Page 11.  He had had a psychiatric evaluation when he was in Da Nang.  Page 13.  

Contained in VBMS is an October 2013 statement from a treating VA physician stating that the Veteran had hepatocellular carcinoma.  In the future, the Veteran was to be evaluated for a possible liver transplant.  

On VA psychiatric examination in January 2014 it was stated that the condition of polysubstance dependence, now in full remission, was at least as likely as not incurred during military service.  Accordingly, to the Veteran's self-report, he did not use any illicit drugs prior to military service.  He admitted having used marijuana and also opium and heroin during service intravenously as well as by snorting (intranasal) and by smoking.  It was stated that not unlike many Vietnam veterans, the claimant had easy access, an abundance of supply, and likely was encouraged by others to use illicit drugs as a means of escaping and coping with the realities and harshness of war.  Once discharged from service, he continued using marijuana, heroin, cocaine, and alcohol until stopping in 2012.  It was also reported that PTSD was less likely than not, less than 50 percent probability, incurred in or caused by the claimed in-service event, and that there was no Axis II diagnosis.  Also, there was no diagnosis of PTSD which conformed to either the DSM-5 or DSM-IV criteria.  The diagnoses were cannabis abuse, in early remission with last date of use in August 2013; polysubstance dependence, in full remission; and a mood disorder due to liver cirrhosis.  

In February 2018, a VA opinion regarding the etiology of the Veteran's hepatic disorder was obtained.  The clinician found that the Veteran's liver cancer, hepatocellular carcinoma, was not included in those enumerated in 38 C.F.R. § 3.309(e).  He then found that the Veteran's hepatic disorder was not at least as likely as not caused or aggravated beyond natural progression by high risk sexual activity, air gun inoculations, medivac blood exposure, sharing toothbrushes and razors, herbicide agent exposure, or any other in-service event or injury.  The examiner cited scientific research at length which establishes that intravenous drug use has the highest probability for hepatitis C transmission, and that ongoing use of alcohol is a known risk factor in developing alcoholic hepatitis with subsequent risk in developing liver cirrhosis and liver cancer.  The examiner noted that the Veteran's medical records documented that he had "history of polysubstance use disorder, severe.  He has a long history of heroin, morphine, cocaine, alcohol, acid use."  He noted that the odds of contracting hepatitis from having sex with an intravenous drug user were 6.3, compared to intravenous drug use, which were 49.6.  Regarding air gun inoculations, while he noted it was remotely possible, he stated there were no known cases of contracting hepatitis in such a manner.  Turning to the Veteran's claimed medivac blood exposure, he noted the odds of contracting hepatitis from being struck or cut with a bloody object were 2.1, compared with 49.6 for intravenous drug use.  For shared razors and toothbrushes, the odds were 0.1, he noted.  Regarding herbicide agent exposure, the examiner noted that there was no medical literature nor general medical consensus nor any supporting evidence in the Veteran's records that his hepatic disorder was related to such.  Finally, he found no evidence of any in-service event, injury or risk factors not previously addressed with would have predisposed the Veteran to developing hepatic disorder, and therefore found no relationship between such and service.

A.  Psychiatric Disorder

Based on a review of the record, the Board finds that the Veteran did not meet the criteria for PTSD, nor were his other psychiatric diagnoses attributable to service.

In particular, the Veteran's testimony and statements only vaguely allude to combat.  However, the Board finds that the service personnel records establish that he did not participate or engage in combat and was not exposed to any events related to hostile military or terrorist activity.  Rather, the evidence contained in the personnel file refutes any contention that he aided or attended to any soldiers who were sick or injured.  While his MOS and training were as a field radio repairman, his own testimony was that he did not have to go into the jungle, which is where most combat occurred in Vietnam.  Rather, because of his poor attitude and work, he was simply carried as "excess" personnel.  Moreover, the Veteran's habitual use of drugs during his time in Vietnam consisted of using not only marijuana but also both narcotics and hallucinogens.  It is inconceivable that given this extensive use of drugs, which rendered him habitually disoriented, while in Vietnam he could possibly have participated in any meaningful combat role.  

Furthermore, the evidence is indisputable that the Veteran engaged in extensive alcohol and substance abuse.  To the extent that he suggested that his abuse was a means of self-medication for psychiatric symptoms stemming from a personality disorder, this is not a basis for granting service connection.  Moreover, the Veteran offered only vague histories concerning his abuse of alcohol and drugs.  It is beyond dispute that the Veteran later significantly downplayed his extensive drug use.  For example, in recent years he reported that he had not abused drugs prior to being in Vietnam.  However, the documents associated with the service personnel records clearly document that his abuse of multiple drugs predated his military service.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Thus, the Board finds that his drug use while in Vietnam was a mere continuation of this behavior and was not precipitated by anything that occurred in Vietnam.  Likewise, the wide variety of usage of both alcohol, and many types of drugs, e.g., alcohol, marijuana, cocaine, and heroin does not support the theory that his polysubstance abuse was a form of self-medication, as opposed to the mere use of such alcohol and drugs for the purpose of enjoying their intoxicating effects.  This detracts from his credibility that he used alcohol or drugs for self-medication for an acquired psychiatric disorder, during and after his active military service.  

Viewed in this light, the testimony and statements of the Veteran are found not to be credible to the extent that he had, only in recent years, alleged that his substance abuse which began during and continued after service was a form of self-medication.  Rather, the evidence indicates that the Veteran's abuse of substances, began prior to his military service and continued during and after his military service.  

The Board notes that compensation benefits are not payable if the disability is the result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. § 1110.

The Veteran's statements are not competent evidence of a diagnosis of a psychiatric disorder, based on any in-service symptoms, because he lacked the education, training, and expertise to properly diagnosis an acquired psychiatric disorder, particularly when, as here, he also had a personality disorder which can cause and result in psychiatric symptomatology.  The Veteran had not reported that he had an in-service diagnosis of an acquired psychiatric disorder, or of a psychosis within one year of service discharge in 1969.  Also, he had not described in-service symptoms which were supported by a later diagnosis by a medical professional.  

In testimony at the October 2012 hearing, the Veteran asserted that he began experiencing psychiatric symptomatology during his service in the Republic of Vietnam, and that such has been present since that time.  See the transcript at pages 4-6, 13 and 14.  Further, VA treatment records discuss a possible diagnosis of PTSD.  However, such clinical notations have accepted at face value the Veteran's self-report of his experiences during service and of having either flashbacks of experiences therein, apparently attempting to suggest that he had flashbacks of combat-related experiences.  However, the service records show that his putative flashbacks were due to the use of a hallucinogen, i.e., LSD, and were related to his parents.  The contemporary service records must be given greater probative value because there are more contemporaneous with the events in question and these indisputably show that the Veteran did not experience combat related flashbacks (or screams as he has more recently suggested), but had the type of flashbacks which were associated with his in-service use of LSD.  Stated in other terms, the Veteran had consistently misled others as to the character and nature of his in-service symptoms, e.g., flashbacks, inasmuch as they were drug-related and not at all associated with any combat or stressor-type of experience.  Moreover, contrary to his recent report of having seen bombing, bodies blown up, and smelling burnt flesh, the service records show that he did not have an MOS which would have led to his participation in combat or to have been in a combat arena.  Given the extensive evaluation during service, if the Veteran had had any psychiatric symptoms unrelated to drug or alcohol use it would be expected that the records would document this.  However, they do not and this far outweighs the Veteran's more recent statements and testimony that his in-service drug use was a form of self-medication, particularly inasmuch, as previously concluded, as his extensive drug use predated his military service.  Thus, the Board finds that the Veteran did not engage in combat with the enemy and did not otherwise experience any form of stressor during his brief time during service and only about five months in Vietnam.  

Additionally, the Board notes that, in June 2007, the Veteran was diagnosed with a personality disorder; however, the Board notes that personality disorders are not diseases or injuries within the meaning of the law.  See 38 C.F.R. §§ 3.303, 4.9, 4.127.

Accordingly, the Board finds that the preponderance of the evidence is against finding in favor of the claim for service connection for an acquired psychiatric disorder.

B.  Hepatic Disorder

The Veteran contended that he was exposed to numerous in-service exposure risks; specifically, he indicated high risk sexual activity, air gun inoculations, medivac blood exposure, and sharing toothbrushes and razors, and indicated that such exposures were the cause of his hepatic disorder.

He testified in December 2012 that intravenous drug use continued after his separation.  See the October 2012 hearing transcript at pages 8 and 12.  However, it is clear that his drug use also predated his military service.  The Board notes that intravenous drug use is a risk factor for hepatitis C.  See generally Veterans Benefits Administration (VBA) Fast Letters 9-94, 99-41, 98-35, 98-100, and 04-13.  

A hepatic disorder, including hepatitis C is not clinically shown during service and, in fact, was first diagnosed many years after military service.  The Board has considered the statements and testimony of the Veteran.  However, none of this addresses the decisive matter in this case, which is whether the Veteran's hepatitis C is due to in-service risk factors, as opposed to his many years of post-service risk factors, to include alcohol and substance abuse.  

The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran and other laypersons are not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Conversely, the Board finds the February 2018 VA opinion highly probative, as it was predicated upon a review of the Veteran's claims file, to include his service records, medical history and lay statements, and contains a clear conclusion connected to supporting data by a reasoned medical explanation.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). There is no medical opinion to the contrary.

This being the case, the claim must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, to include adjustment disorder; depression; PTSD; mood disorder due to hepatic cirrhosis; and polysubstance abuse disorder, is denied.

Service connection for a hepatic disorder, to include hepatic cirrhosis and hepatitis C is denied.  


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


